The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-10 and 20-29 are pending in the Claim Set filed 6/12/2020.
Applicant's election with traverse of Group I: claims 1-10 and 20-22 in the reply filed on 11/16/2020 is acknowledged. The traversal is on the ground(s) that there is no search burden to examine all of the claims. This is not found persuasive because search burden is not a consideration under lack of unity practice. Instant application was submitted under 35 U.S.C. 371, so that the Unity of Invention practice in MPEP §1850 and MPEP §1893.03(d) was followed. MPEP § 1850 states, in part, that in applying PCT Rule 13.2 to international applications as an International Searching Authority, an International Preliminary Examining Authority and to national stage applications under 35 U.S.C. 371, examiners should consider for unity of invention all the claims to different categories of invention in the application and permit retention in the same application for searching and/or preliminary examination, claims to the categories which meet the requirements of PCT Rule 13.2. PCT Rule 13.2 states: where a group of inventions is claimed in one and the same international application, the requirement of unity 
Claims 23-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/12/2020.
Herein, claims 1-10 and 20-22 are for examination.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 6/12/2020, 6/12/2020, 12/05/2018, 6/08/2018 and 6/08/2018 have 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  

Claims 1-10 and 20-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sun et al (US 20150038613) and Bukshpan et al (US 20020198928) in view of Tanaka et al (USP 5403893, cited in IDS filed 6/08/2018) and Aliyar et al (Refilling of Ocular Lens Capsule with Copolymeric Hydrogel Containing Reversible Disulfide, Biomolecules, December p.204, 2005).
Regarding claims 1-10,
Sun teaches an interpenetrating network (IPN) hydrogel comprising a first network (polymer) and a second network (polymer). The first network comprises covalent crosslinks and the second network comprises ionic or physical crosslinks. For example, the first network comprises a polyacrylamide polymer and second network comprises an alginate polymer. The interpenetrating network hydrogel comprises enhanced mechanical properties selected from the group consisting of self-healing ability, increased fracture toughness, increased ultimate tensile strength, and increased rupture stretch. The IPN hydrogel is made by mixing covalently crosslinked first network and ionically crosslinked second network. The covalently crosslinked first network and ionically crosslinked second network are mixed at the molecular level. This mixing leads to +2 between the G blocks of adjacent alginate chains, creating ionic interchain bridges between flexible regions of M blocks (Abstract; Figures 4a, 9a, 19a, 21a-c, 27a-d; [0005-0008]; [0076-0077]; [0118-0126]; claims 1, 3-30; See entire document). 
Sun teaches the interpenetrating polymer network comprises between about 70%, about 75%, about 80%, or about 85% water. Moreover, Sun teaches that despite the high water content of the hydrogel it is characterized by superior toughness, e.g., at least an order of magnitude tougher than earlier gels ([0007-0011]; [0071]). Notably, Sun teaches that the interpenetrating network hydrogel also comprises a high stretch value, e.g., about 21. Thus, the hydrogels are extremely stretchable and tough compared to conventional hydrogels ([0014]; [0070]; [0138]). 
Sun teaches that an advantage of the interpenetrating network hydrogels is that they are not cytotoxic to cells over long periods of time, e.g., 3 days, 7 days, 14 days, 28 days 56 days, 112 days, or 224 days [0023]. Furthermore, the biocompatible hydogels offer significant advantages, particularly in medical applications. For example, drug delivery hydrogels or cell delivery hydrogels. Sun teaches that other 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a composition, comprising: a polymer network comprising interpenetrating polymers, wherein the first polymer is alginate comprising ionic bonds with divalent cations, e.g., Ca+2, wherein it would necessarily follow that the calcium alginate hydrogel can be dissolved upon addition of a suitable cation chelator such as EDTA or sodium citrate that would dissolve the hydrogel as taught by Bukshpan (Bukshpan: [0093-0096] and a second polymer, in particular, acrylamide, in view of the teachings of Sun. Furthermore, the teachings of Sun make obvious that the interpenetrating network hydrogels may comprise greater than or equal to 70% of water, so that it would have been obvious to those skilled in the art that dehydration of the interpenetrating network (IPN) hydrogel would provide a first configuration having an average cross-sectional dimension that is significantly less than the hydrated (i.e., water 
Sun differs from the claims in that the document does not teach that the composition comprises a second configuration that is retained at a location internal to a subject for greater than or equal to 24 hours in the second configuration.
However, Tanaka cures the deficiency
Tanaka teaches interpenetrating polymer network designed to undergo a significantly large volume change in response to a chemical or physical stimulus wherein the interpenetrating polymer network comprises a first polymer and a second polymer that forms a gel with a liquid medium, e.g., water. Tanaka teaches that the gels can be designed to release chemicals in response to exposure of the gel to a chemical trigger or a physical trigger which interacts with one or more of the polymers of the interpenetrating polymer network to thereby directly cause phase transition of the gel or to indirectly 
Accordingly, it would have been obvious for one of ordinary skill in the art to provide interpenetrating polymer (IPN) 
One of ordinary skill in the art before the effective filing date of the invention would have been motivated to modify the hydrogel as taught by Sun to provide an interpenetrating network (IPN) that is in the form of capsule that undergoes a large volume change that is retained in the gut to provide an improved drug delivery system comprising tough and non-toxic interpenetrating polymers in the form of a capsule in accordance with the teachings of Tanaka.
Furthermore, Sun differs from the claims in that the document does not teach that the second cross-link moiety associated with the second polymer, e.g., acrylamide, comprises a disulfide bond and is configured to disassociate upon interaction with a second reagent different than the first reagent, wherein the second reagent comprises a reducing agent that disassociates the disulfide bond.
However, Aliyar cures the deficiency


    PNG
    media_image1.png
    128
    558
    media_image1.png
    Greyscale


Moreover, Aliyar teaches acrylamide hydrogels comprising disulfide bonds that is liquefied by DTT for drug delivery applications (p.210, left column, bottom third paragraph).
Accordingly, one of ordinary skill in the art would have recognized the benefit of incorporating the BAC moiety as taught Aliyar into the polyacrylamide polymeric hydrogel as taught by Sun and would have been motivated to do so in order to liquefy the Poly(AAm-co-Bac) hydrogel by using DTT in order to facilitate the removal of the hydrogel from the gut to avoid complications that may be caused by the hydrated (i.e., swollen or enlarged) hydrogel being retained in the gut for prolonged 

Regarding calims 20-22,
Sun teaches the hydrogels are extremely stretchable and tough compared to conventional hydrogels ([0014]; [0070]; [0138]) and may be used to change the design of capsules ([0014]; [0070]; [0138]; [0068]). Accordingly, it would have been obvious to one of ordinary skill in the art that interpenetrating polymer network provided as a tough hydrogel can be provided as an article in the form of a capsule comprising the first and second interpenetrating polymers, in particular, alginate and polyacrylamide, in view of Sun, Tanaka and Aliyar, as whole.

	Accordingly, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Sun, Bukshpan, Tanaka and Aliyar, as whole.



No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/     Primary Examiner, Art Unit 1626